                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 18-8509 FMO (FFMx)                                  Date   January 15, 2019
 Title             Lifestyle Enterprise, Inc. v. Urban Home



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                        None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Dismissal for Lack of
                           Subject Matter Jurisdiction

        On October 3, 2018, plaintiff Lifestyle Enterprise, Inc. (“plaintiff”) filed a Complaint, (Dkt. 1),
alleging various state law causes of action against defendant Urban Home (“defendant”). Federal
subject matter jurisdiction is premised on diversity of citizenship under 28 U.S.C. § 13321 and an
amount in controversy that exceeds $75,000. (See id. at ¶ 4). The Complaint alleges that plaintiff
“is a North Carolina corporation headquartered in North Carolina[,]” (id. at ¶ 2), and that defendant
“is a California corporation headquartered in Oxnard.” (Id. at ¶ 3).

        When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant
to 28 U.S.C. § 1332(a), complete diversity must exist between the opposing parties. See
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity
jurisdiction statute “applies only to cases in which the citizenship of each plaintiff is diverse from
the citizenship of each defendant”). “The party seeking to invoke the district court’s diversity
jurisdiction always bears the burden of both pleading and proving diversity jurisdiction.” Rainero
v. Archon Corp., 844 F.3d 832, 840 (9th Cir. 2016) (quoting NewGen, LLC v. Safe Cig, LLC, 840
F.3d 606, 613-14 (9th Cir. 2016)).

        Title 28 U.S.C. § 1332(c)(1) mandates that “a corporation shall be deemed to be a citizen
of every State and foreign state by which it has been incorporated and of the State or foreign state
where it has its principal place of business[.]” “The jurisdictional rule governing here is
unambiguous and it is not amenable to judicial enlargement.” Lincoln Prop. Co. v. Roche, 546
U.S. 81, 94, 126 S.Ct. 606, 616 (2005). While both plaintiff and defendant are corporations, (see
Dkt. 1, Complaint at ¶¶ 2-3), the Complaint’s jurisdictional allegations are inadequate because
plaintiff fails to set forth “every State and foreign state by which it has been incorporated[.]” §
1332(c)(1). Consequently, if the circumstances are such that plaintiff is indeed a domestic
California corporation, (see Cal. Corp. No. C1783702, incorporated May 13, 1996), that is
registered in North Carolina as a foreign corporation (N.C. Corp. No. 0564026, formed Sept. 15,


         1
         All subsequent statutory references are to title 28 of the United States Code unless
otherwise indicated.
CV-90 (01/13)                              CIVIL MINUTES - GENERAL                                 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 18-8509 FMO (FFMx)                                  Date    January 15, 2019
 Title          Lifestyle Enterprise, Inc. v. Urban Home

2000), then plaintiff’s omission of where it was incorporated appears to be an attempt to
“manufactur[e] diversity jurisdiction to inappropriately channel ordinary business litigation into the
federal courts.” Yokeno v. Mafnas, 973 F.2d 803, 809 (9th Cir. 1992).

        Based on the foregoing, IT IS ORDERED that no later than January 22, 2019, plaintiff shall
file a First Amended Complaint setting forth allegations establishing where plaintiff was
incorporated and where it has its principal place of business. See 28 U.S.C. § 1332(c)(1). Failure
to file a First Amended Complaint by January 22, 2019, shall be deemed as consent to the
dismissal of the action for lack of subject matter jurisdiction and/or failure to comply with the orders
of the court. In addition, failure to file a timely response may result in the imposition of sanctions
against plaintiff and/or plaintiff’s counsel. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370
U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).



                                                                                  00       :     00

                                                        Initials of Preparer             vdr




CV-90 (01/13)                           CIVIL MINUTES - GENERAL                                 Page 2 of 2
